Hanna, J.
This was a prosecution, by affidavit and information, in the Common Pleas Court. • A motion was made to quash the information, which was overruled.
The only point made is upon that ruling of the Court.
The bill of exceptions taken shows, that the objection made to the sufficiency of the information was, because it was not filed by the proper prosecuting attorney.
The information states that “ John R. Flynn, prosecuting attorney for Cass county, of the state of Indiana," &c., and is signed aJohn R. Flynn, prosecuting attorney.”
It is urged that, by the statute, the official name of the officer who represents the state, in prosecutions in the Circuit Court, is, “prosecuting attorney;” and that that of the officer who discharges somewhat similar duties in the Common Pleas Court, is, “district attorney;” and, therefore, so far as appears.by this information, it was presented by an officer who had no authority to discharge that official act in that Court.
By our statute (2 E. S. p. 367, § 54), it is provided that, the information must contain, among other things, “the title of the action, specifying the name of the Court to which the information is presented;” and yet by the 61st section of the same act, it is provided that no information may be quashed, &c.—“ First. For a mistake in the name of the Court or county in the title thereof;” and, “ Seventh. *384Eor any other defect or imperfection which does not tend -¡¿g prejudiCe of the substantial rights of the defendant upon the merits.”
L. Chamberlin, for the appellant.
Now, although it is provided by statute that the information shall be signed by the officer presenting it, yet we cannot perceive that a mistake in affixing to his signature his proper official designation, could prejudice the substantial rights of the defendant, upon the merits, to any greater extent than a failure to properly name the Court, as required in one portion of the statute.
Per Curiam.
The judgment is affirmed with 3 per cent, damages and costs.